         IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH

                                        CENTRAL DIVISION


    EVELYN R. COPELAND and THOMAS                           MEMORANDUM DECISION
    B. COPELAND,                                                AND ORDER

                  Plaintiffs,

    v.                                                       Case No. 2:20-cv-00109-PMW

    AMERICAN MEDICAL SYSTEMS, INC.,

                  Defendant.                           Chief Magistrate Judge Paul M. Warner


          This matter was originally filed in the Southern District of West Virginia and is related to

a number of other cases that are part of multidistrict litigation (“MDL”) 2325. 1 Following

consolidated discovery, a group of 39 cases were transferred to the appropriate jurisdiction. The

court received this case on February 20, 2020, and it was randomly assigned to the undersigned

awaiting consent of the parties pursuant to 28 U.S.C. § 636(c) and Rule 73 of the Federal Rules

of Civil Procedure. 2 After the transfer, counsel for Plaintiffs Evelyn R. Copeland and Thomas B.

Copeland, who is not admitted to practice in this court, filed the motion before the court, in

which he requests that this court waive the requirement to associate with local counsel for him to

be admitted pro hac vice in this case. 3



1
    See ECF no. 38.
2
    See ECF no. 41.
3
    See ECF no. 46.
        At the outset, the court notes that DUCivR 83-1.1(d), which previously governed pro hac

vice admission in this court, was suspended by this court’s General Order 20-003 to account for

the implementation of NextGen CM/ECF. However, consistent with DUCivR 83-1.1(d)(2)(B),

General Order 20-003 provides that, unless the court orders otherwise, a pro hac vice applicant

must associate with an active, local member of this court’s bar who consents to appear in the

case.

        In support of his motion, Plaintiffs’ counsel relies exclusively upon Rule 2.1(c) of the

Rules and Procedures of the United States Panel on Multidistrict Litigation, which provides:

               Every member in good standing of the Bar of any district court of
               the United States is entitled to practice before the Panel, provided,
               however, that he or she has established and maintains a CM/ECF
               account with any United States federal court. Any attorney of
               record in any action transferred under Section 1407 may continue
               to represent his or her client in any district court of the United
               States to which such action is transferred. Parties are not required
               to obtain local counsel.

Based upon the language of that rule, Plaintiff’s counsel contends that he should not be required

to associate with local counsel to be admitted pro hac vice in this case.

        For the following reasons, the court will not eliminate the requirement for Plaintiff’s

counsel to associate with local counsel. First, Plaintiff’s counsel has failed to provide any

authority for the proposition that Rule 2.1(c) has any applicability in this court. While the MDL

clearly has the authority to regulate the practice of attorneys who appear before the MDL, the

court is not persuaded that Rule 2.1(c) somehow supplants this court’s ability to regulate the

practice of attorneys who appear in this court.




                                                  2
       Second, as several courts have noted, the requirement of local counsel serves the

following three important purposes:

               First, members of our Bar are familiar with the rules and customs
               of this Court and are expected to both educate pro hac vice
               attorneys on, and enforce, those rules and customs. Second,
               members of the Bar of this Court are more readily available than
               pro hac vice attorneys for conferences or other matters which arise
               in the course of litigation. Third, the Court looks to members of its
               Bar to serve as liaison between it and pro hac vice attorneys and to
               ensure effective communication between the Court and pro hac
               vice attorneys.

Ingemi v. Pelino & Lentz, 866 F. Supp. 156, 162 (D.N.J. 1994); see also Barlow v. United States,

No. 3:10-CV-02770, 2010 WL 2925891, at *2 (D.N.J. July 21, 2010) (same); Crawford v.

Hendricks, No. CIV.A. 01-4531JAG, 2009 WL 1209262, at *2 (D.N.J. May 4, 2009) (same);

Daien v. Ysursa, No. CV 09-22-S-REB, 2009 WL 10711879, at *2 (D. Idaho Feb. 9, 2009)

(same). This court agrees with the importance of those stated purposes, which Plaintiff’s counsel

has failed to address in his motion.

       Third, the court takes note of a case that was transferred to this court from MDL

proceedings unrelated to the instant case. See Hight v. C.R. Bard, 2:19-cv-00820-HCN-PMW.

In that case, which has a procedural posture similar to the instant case, an attorney from

Plaintiff’s counsel’s law firm, acting as associated local counsel, filed a motion for pro hac vice

admission of another attorney, which was granted by the court. Thus, it appears that at least one

member of Plaintiff’s counsel’s law firm is well aware of, and has adhered to, the requirement

that a pro hac vice applicant associate with local counsel.




                                                 3
         For those reasons, Plaintiff’s counsel’s motion for relief from the requirement that he

associate with local counsel in order to be admitted pro hac vice in this case 4 is DENIED.

         IT IS SO ORDERED.

         DATED this 27th day of March, 2020.

                                               BY THE COURT:




                                               PAUL M. WARNER
                                               Chief United States Magistrate Judge




4
    See ECF no. 46.

                                                  4
